REIF, Judge.
The State Insurance Fund seeks review of the three-judge panel’s order that modified the trial court’s award by combining permanent partial impairment to both of Claimant’s hands into permanent partial impairment to the body as a whole. The State Fund acknowledges that the hands are “scheduled members” under 85 O.S.Supp.1990 § 22, and that 85 O.S.Supp. 1990 § 8(11) provides an exception for utilizing the AMA Guides in evaluating permanent impairment of scheduled members. However, the State Fund contends that the exception for evaluating impairment to the scheduled members themselves does not extend to combining impairment to scheduled members for purposes of evaluating impairment to the body as a whole. The State Fund argues that permanent impairment to the body as a whole can only be evaluated pursuant to the Guides and that the Guides do not provide for combining impairment to scheduled members for that purpose.
By excepting scheduled members from the Guides, the legislature intended to do so for all purposes, including the combining of impairments to scheduled *184members. Nothing in the legislative mandate for employing the Guides indicates that the legislature intended to depart from or overrule the long-standing body of law— both statutory and case law—that treats evaluation of impairment to scheduled members differently. It is well settled that: “Multiple injuries to major specific members may be compensated on the basis of their cumulative effect upon the total disability to the body as a whole, if there is competent medical evidence to show such disability.” Stoldt Builders, Inc. v. Thomas, 393 P.2d 875, 877 (1964).1
Claimant’s doctor, the State Fund’s doctor, and the independent, court-appointed doctor all combined the impairment to Claimant’s hands into impairment to the body as a whole and the evaluation and opinion of those doctors is ample competent evidence to support the order of the three-judge panel. The modification of the trial court’s award of benefits by combining the permanent partial impairment to both of Claimant’s hands into permanent partial impairment to the body as a whole was neither erroneous as a matter of law or unsupported by competent evidence. The order of the three-judge panel is summarily affirmed pursuant to Civil Appellate Procedure Rule 1.201, 12 O.S.Supp.1990, ch. 15, app. 2, and the controlling authority cited herein.
BACON, C.J., and STUBBLEFIELD, J., concur.

. See also Wilcox Oil Co. v. Jackson, 199 Okla. 318, 185 P.2d 462 (1947) and Norwood v. Lee Way Motor Freight, Inc., 646 P.2d 2 (Okla.Ct.App.1982).